     Case 1:18-cv-00496-TLN-BAM Document 51 Filed 07/16/20 Page 1 of 3


 1 Jose M. Sanchez (SBN: 238467)
   jsanchez@meyersnave.com
 2 CITY OF MODESTO
   1010 10th Street, Suite 6300
 3 P.O. Box 642

 4 Modesto, CA 95353
   Telephone: (209) 577-5284
 5 Facsimile: (209) 544-8260

 6 Deborah J. Fox (SBN: 110929)
   dfox@meyersnave.com
 7 David Mehretu (SBN: 269398)
   dmehretu@meyersnave.com
 8 Robert G. Davis (SBN: 304758)
   rdavis@meyersnave.com
 9 MEYERS, NAVE, RIBACK, SILVER & WILSON
   555 12th Street, Suite 1500
10 Oakland, California 94607
   Telephone: (510) 808-2000
11 Facsimile: (510) 444-1108

12 Attorneys for Defendants
   CITY OF MODESTO and JON EVERS
13
                            UNITED STATES DISTRICT COURT
14
                  EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
15

16
   GEORGIA DEFILIPPO AND CHRISTINA         Case No. 1:18-cv-00496-TLN-BAM
17 DEFILIPPO,
                                           STIPULATION TO EXTEND DATE FOR
18              Plaintiffs,                DEFENDANTS CITY OF MODESTO AND
                                           JON EVERS TO FILE RESPONSIVE
19        v.                               PLEADING; ORDER

20 COUNTY OF STANISLAUS, CITY OF           Trial Date:   None Set
   MODESTO, CITY OF TURLOCK, CITY
21 OF CERES, BIRGIT FLADAGER,
   MARLISSA FERREIRA, KIRK BUNCH,
22 STEVE JACOBSON, DALE LINGERFELT,
   FROILAN MARISCAL, LLOYD
23 MACKINNON, JON EVERS, DEREK
   PERRY, CORY BROWN, GREG JONES,
24 TIMOTHY REDD, KENNETH
   BARRINGER, FRANK NAVARRO, and
25 DOES 1-10, inclusive,

26              Defendants.

27

28
     Case 1:18-cv-00496-TLN-BAM Document 51 Filed 07/16/20 Page 2 of 3


 1                                           STIPULATION

 2          Georgia DeFilippo, Christina DeFilippo, Jon Evers, and the City of Modesto (the

 3 “Parties”), by and through their counsel, hereby stipulate and agree as follows:

 4          The City of Modesto and Jon Evers (“Modesto Defendants”) have informed Plaintiffs’

 5 counsel that the Modesto Defendants are retaining new counsel imminently and the Parties have

 6 agreed to extend the deadline for the Modesto Defendants to file a responsive pleading by one

 7 month to August 17, 2020 in order to give new counsel for the Modesto Defendants an

 8 opportunity to file a responsive pleading.

 9          IT IS HEREBY STIPULATED and agreed by and among the Parties hereto, through their

10 undersigned attorneys of record, as follows:

11          1. The Parties agree to the extend the date for Defendants City of Modesto and Jon Evers

12 to file their responsive pleading to Plaintiffs Georgia DeFilippo and Christina DeFilippo’s First

13 Amended Complaint to August 17, 2020.

14          IT IS SO STIPULATED.

15

16 DATED: July 15, 2020                         Respectfully submitted,

17                                              GWILLIAM, IVARY, CHIOSSO, CAVALLI &
                                                BREWER
18

19
                                                By:          /s/ Jayme L. Walker
20                                                    JAYME L. WALKER
                                                      Attorneys for Plaintiffs
21                                                    GEORGIA DEFILIPPO and CHRISTINA
                                                      DEFILIPPO
22

23
     DATED: July 15, 2020                       MEYERS, NAVE, RIBACK, SILVER & WILSON
24

25
                                                By:          /s/ Rober G. Davis
26
                                                      ROBERT G. DAVIS
27                                                    Attorneys for Defendants
                                                      CITY OF MODESTO and JON EVERS
28
                                                             Case No. 1:18-cv-00496-TLN-BAM
       STIPULATION TO EXTEND DATE FOR DEFENDANTS CITY OF MODESTO AND JON EVERS TO FILE
                                 RESPONSIVE PLEADING; ORDER
     Case 1:18-cv-00496-TLN-BAM Document 51 Filed 07/16/20 Page 3 of 3


 1                                             ORDER

 2         1.     The deadline for Defendants City of Modesto and Jon Evers to file their responsive

 3 pleading to Plaintiffs Georgia DeFilippo and Christina DeFilippo’s First Amended Complaint is

 4 August 17, 2020.

 5         IT IS SO ORDERED.

 6

 7 DATED: July 15, 2020
                                                            Troy L. Nunley
 8                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            Case No. 1:18-cv-00496-TLN-BAM
      STIPULATION TO EXTEND DATE FOR DEFENDANTS CITY OF MODESTO AND JON EVERS TO FILE
                                RESPONSIVE PLEADING; ORDER
